Citation Nr: 0912829	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-39 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD


G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran withdrew his request for 
a Board hearing by correspondence dated in February 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's claimed in-service stressful experience has 
been corroborated by service department records and his PTSD 
is shown to have been incurred as a result of events during 
military service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f), (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in November 2004.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008; see 74 Fed. 
Reg. 14491 (Mar. 31, 2009)).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, records show that the Veteran served in the 
Republic of Vietnam from January 1971 to January 1972.  He 
served as a heavy vehicle driver with Company C of the 169th 
Engineering Battalion from February 1971 to June 1971.  The 
Veteran contends that he has PTSD as a result of events 
during active service in Vietnam including having witnessed 
the accidental shooting death of his fellow serviceman and 
friend D.J. in April 1971, having participated in convoys 
that were fired upon by enemy forces, and having been robbed 
at gunpoint.  He asserted that the incident when his friend 
D.J. was shot in the throat involved a tremendous amount of 
bleeding.  He attributed his temporary drug use after that 
incident to stressful events during service in Vietnam.  

Service department records show that D.J. also served in 
Company C of the 169th Engineering Battalion and that in 
April 1971 he was accidently shot through the neck by another 
serviceman resulting in his death.  The Veteran is not listed 
among the names of servicemen identified as witnesses in the 
available records.  

A review of the Veteran's service treatment records reveal he 
was psychiatrically normal upon enlistment examination in 
January 1969.  A March 1972 clinical report noted that he had 
been absent without leave (AWOL) twice in that month and that 
he had abused heroin and LSD during that same year.  The 
Veteran reported his reasons for drug use were depression and 
boredom.  The examiner noted the Veteran had a severe passive 
aggressive personality disorder.

VA treatment reports from the PTSD Clinical Team dated in 
July 2004 show the Veteran complained of paranoia since 
leaving Vietnam.  It was noted he reported a full range of 
increasing PTSD symptoms, particularly in the past two to 
three years, including experiencing intrusive thoughts and 
physical reactions to memories and nightmares of the death of 
his friend and robberies while he as in Vietnam.  The 
examiner noted his self score on the Combat Exposure Scale 
was suggestive of light to moderate combat exposure.  A 
diagnosis of rule out PTSD was provided.  A September 2004 
report noted an assessment of disabling symptoms in the three 
areas of PTSD.  The examining social worker stated that the 
Veteran's symptoms, presentation, history and trauma exposure 
supported a full diagnosis of PTSD.  A November 2004 report 
noted that despite improvement due to medication the Veteran 
still displayed disabling symptoms of PTSD and that he spoke 
about experiences in Vietnam which he had repressed.  A 
January 2005 noted a full range of symptoms including re-
experiencing, avoidance and hyper arousal.  A diagnosis of 
PTSD was provided.  

In an April 2006 lay statement the Veteran's wife, C.S., 
described differences in his demeanor after his discharge 
from service in Vietnam.  She remarked that the Veteran, who 
was calm prior to his service, had became enraged and had 
trouble sleeping since his discharge.  

Based upon the evidence of record, the Board finds that the 
Veteran's claimed in-service stressful experience has been 
corroborated by service department records and his PTSD is 
shown to have been incurred as a result of events during 
military service.  Records show the Veteran and D.J. served 
in the same company at the time of D.J.'s death.  The 
evidence also shows that during service the Veteran stated he 
used drugs because he was depressed and that his spouse 
noticed a change in his demeanor after he returned from 
Vietnam.  While there is some inconsistency in the available 
records as to the Veteran's proximity to the shooting of his 
friend, the overall evidence indicates he was in the near 
vicinity at the time of the incident.  The medical evidence 
of record demonstrates that he has PTSD as a result of this 
verified event.  Therefore, entitlement to service connection 
for PTSD is allowed.




ORDER

Entitlement to service connection for PTSD is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


